Mr. Justice Gordon
delivered the opinion of the court, March 29th, 1886.
From the statement of this case, as furnished to us by the counsel for the plaintiff in error, defendant below, we gather the following facts, which are the controlling features of the contention in hand. On the 5th of September, 1874, the United Brethren Mutual Aid Society of Lebanon, Pennsylvania, issued two certificates of membership, or policies, on the life of Benjamin Katterman, the one for two thousand dollars, and the other for three thousand. The beneficiaries therein mentioned were one John Levy and Thomas Katterman, a son of the assured, the latter, however, only to the amount of one hundred dollars in each policy. Eighteen days after the date of these certificates they were assigned bjr Levy to James Ruth, who paid all the costs and fees, together amounting to the sum of nineteen hundred and fifty-one dollars and forty cents. On the 20th of March, 1882, Katterman died. Immediately upon his death his heirs notified the Society of their protest against the payment of the policies to Ruth. Thereupon there appears to have been a compromise *257between him and four of the heirs, which resulted in an assignment of their several interests to the defendant in consideration of the sum of three hundred and sixty-three dollars. The widow also interposed, and received five hundred dollars from the Society, in full payment of her claim. After deducting these several sums of monej'-, together with the two hundred dollars belonging to Thomas Katterman, a minor heir, there were paid over to Ruth three thousand and ninety-four dollars and sixty.cents. This sum, less assessments and. expenses, paid in the taking out and maintaining the policies, is now claimed by the administrators of the decedent’s estate. The learned judge of the court below held that these policies, as to Levy and Ruth, who had no interest in the decedent’s life, either as near relatives or creditors, were but speculative, and mere wagers on Katterman’s life, and that, under the doctrine of Gilbert v. Moose, 8 Out., 74, and similar cases, the defendant eould hold of their proceeds as against the representatives of Katterman’s estate, only the amount which he had expended in the way of fees and expenses. The position thus assumed by the Common Pleas is one that is too well settled to require discussion, nor can we discover that it was seriously controverted by the learned' counsel for the defence. Complaint, however, is made that the court refused to admit in evidence and submit to the jury the assignments of the four heirs, and the settlement with the widow. But we cannot see what legitimate purpose such admission eould have subserved.’ Had all the heirs, supposing them to have been, sui juris, released to Ruth, together with the widow, this might have operated, under the doctrine of Walworth v. Abel, 2 P. F. S., 870; Weaver v. Roth, 9 Out., 409, and similar cases, as an equitable defence.
But one of the heirs was a .minor, and neither did nor could join in the alleged assignment, as, therefore, the estate must at all events go to distribution, it certainly would have been improper for the Common Pleas to have attempted to anticipate and fox’estall, even in part, the action of the Orphans’ Court. Indeed, it would have been impossible so to do, for the expenses of administration not having been ascertained, the amount to which the defendant, by virtue of his assignments,, would be entitled, could not, in this action, be certainly determined., Nor are Ixis rights at all affected by the judgment in this case, for, oxx final settlement of the estate, the Orphans’ Cotfrt has full power to judge between him and the widow and heirs, and award to him that which is justly his due. We must, therefore, dismiss the first and third assignments of error. Nor can we sustain the second. The complaint therein contained we give as follows: “The court erred in rejecting *258the offer of the defendant, which is as follows: The defendant’s counsel proposed to show, by the witness on the stand,' that, in" settling policies of insurance with policy holders, it is the custom to allow an equated interest upon all moneys paid into the association in the shape of assessments, or, in other words, six per cent, interest on the whole amount for one half the time.” The court could not perceive the relevancy of this offer, hence rejected it. As we are unable to understand this proposition, we cannot say the court did wrong in not adopting it. The offer is not to prove a fact, as that the defendant had to pay something for which, in this suit, he was entitled to a credit, or that the company allowed him a rebate with which he should not have been charged, neither was the court asked to hold that he should be allowed interest on the money which he actually did pay, but that, “in settling policies of insurance with policy holders, it is the custom to allow an equatedinterest upon all moneys paid into the association in the shape of assessments.” Certainly the question concerned not a general custom of insurance companies, or of this particular company, but rather, what was the fact as to this transaction ? If, indeed, he was allowed the rebate here mentioned, it was an easy matter for him to have proved it, and proof of a custom would not have availed him unless he could show that it was applied to his case. It follows that his offer was altogether barren and useless, and the court did well to reject it.
The judgment is affirmed.